Exhibit 10.25




FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 
WHEREAS, Fernando Assing (“Executive”) and Tesco Corporation entered into the
Employment Agreement dated May 11, 2009 (the “Agreement”); and
 
WHEREAS, Section 7(i)(v) of the Agreement has an error with respect to the
timing of payment and no amount is vested thereunder and the parties desire to
amend Section 7(f) of the Agreement to add requirements under new guidance from
the Internal Revenue Service;
 
NOW, THEREFORE in consideration of mutual covenants herein contained, it is
agreed that the Agreement shall be amended as follows:
 
1.  
Section 7(f) shall be amended to add the following at the end thereof:

 
“Notwithstanding anything herein to the contrary, to the extent any amounts
payable under Sections 7(c), (d) or (e) are deferred compensation and not
otherwise exempt from the requirements of Code Section 409A, no payment will be
paid or commence to be paid hereunder until the date which is the 60th day after
the Date of Termination.”
 
2.  
Section 7(i)(v) shall be amended so that the word “second” shall be replaced
with the word “first” in each place in which it occurs.

 
This First Amendment may be executed by portable document format (pdf) or
facsimile signature which signature shall be binding on the parties hereto.
 
WHEREAS, the parties have executed this First Amendment effective as of December
31, 2010.
 
EXECUTIVE                                                                                     TESCO
CORPORATION


FERNANDO ASSING






/s/ Fernando Assing                                                      By: /s/
Julio M. Quintana                                                      
Fernando
Assing                                                                                     Julio
M. Quintana
President and CEO

 
1

--------------------------------------------------------------------------------

 
